The petition set out a cause of action, and the court did not err in overruling the general demurrer.
                          DECIDED MAY 15, 1943.
Mrs. Lillian Dennard instituted suit against Gheesling et al., to recover damages for personal injuries alleged to have been received by her while she was in the defendant's furniture store, for the purpose of making a purchase of furniture, and was being accompanied by one of the defendants to that part of the store in which the furniture was on display, and was therefore an invitee on the defendants' premises; which injuries were caused after stepping into an open trap-door of which she was unaware, which the defendants had negligently allowed and maintained in the floor, without any guard or protective device, at a place in the store which was dark and unlighted.
The petition set out a cause of action, and the court did not err in overruling the general demurrer.
Judgment affirmed. Sutton and Felton, JJ., concur. *Page 433